UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES'OF AMERICA,
Plaintiff,
Vs.
Darrienn Marquise Anthony,
Defendant.

 

 

Case No. 17cr1545-CAB-l

JUDGMENT OF DISMISSAL

 

 

CLERK, U.S. DlSTR|CT COURT
SOUTHERN DlSTRlCT OF CALIFORN|A
ua c

BY

F|LED

Nov 1 sr ,2`018

 

DEPUTY

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

m granted the motion of the Government for dismissal of this case, Without prejudice; or
[:l- the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Governnient for dismissal, With prejudice; or
E the Court has granted the motion of the defendant for a judgment of acquittal; or

E a jury has been Waived, and the Court has found the defendant not guilty; or

[I the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Information:

8:l324(a)(1)(A)(ii),(v)(ll),(a)(l)(B)(i) - Transportation of Certain Aliens for Financial

 

Gain and Aiding and Abetting

 

 
       

   
   

Dated; ims/2018 '

%n. Clint;cédnzé. Averitte

  

`United S tes Magistrate Judge

 

